         Case
          Case1:20-cr-00182-VEC
               1:20-cr-00182-VEC Document
                                  Document41-1
                                           42 Filed
                                               Filed04/29/20
                                                     04/29/20 Page
                                                               Page11ofof44



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                                         Protective Order

                 v.                                                               20 Cr. 182 (VEC)

 JONATHAN BURGOS,
  a/k/a “John John,”
 TYRONE HOWARD,                                       USDC SDNY
  a/k/a “Ty,”                                         DOCUMENT
 BOBBY RAMOS, and                                     ELECTRONICALLY FILED
 ODALYS ROJAS,                                        DOC #:
                                                      DATE FILED: 04/29/2020
                            Defendants.



       Upon the application of the United States of America, with the consent of the undersigned

counsel, the Court hereby finds and orders as follows:

       1. Disclosure Material. The Government has made and will make disclosure to the

defendants of documents, objects, and information, including electronically stored information

(“ESI”), pursuant to Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the

Government’s general obligation to produce exculpatory and impeachment material in criminal

cases, all of which will be referred to herein as “disclosure material.” The Government’s disclosure

material may include material that (i) affects the privacy and confidentiality of individuals; (ii)

would risk prejudicial pretrial publicity if publicly disseminated; and (iii) that is not authorized to

be disclosed to the public or disclosed beyond that which is necessary for the defense of this

criminal case.

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

       2. Disclosure material shall not be disclosed by the defendants or defense counsel,

including any successor counsel (“the defense”) other than as set forth herein, and shall be used
         Case
          Case1:20-cr-00182-VEC
               1:20-cr-00182-VEC Document
                                  Document41-1
                                           42 Filed
                                               Filed04/29/20
                                                     04/29/20 Page
                                                               Page22ofof44



by the defense solely for purposes of defending this action. The defense shall not post any

disclosure material on any Internet site or network site to which persons other than the parties

hereto have access, and shall not disclose any disclosure material to the media or any third party

except as set forth below.

        3. Disclosure material may be disclosed by counsel to:

            a. Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

                retained by counsel, as needed for purposes of defending this action; or

            b. Prospective witnesses for purposes of defending this action.

        4. The Government may authorize, in writing, disclosure of disclosure material beyond

that otherwise permitted by this Order without further Order of this Court.

        5. This Order does not prevent the disclosure of any disclosure material in any hearing or

trial held in this action, or to any judge or magistrate judge, for purposes of this action. All filings

should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

        6. The Government has advised that information that may be subject to disclosure in this

case may be contained within ESI that the Government has seized, pursuant to warrants issued

during the course of the investigation, from various computers, cell phones, and other devices and

storage media. This ESI was seized from the defendants incident to their arrests and/or from

defendant Jonathan Burgos’s residence following his arrest, pursuant to a judicially authorized

search warrant. Upon consent of all counsel, the Government is authorized to disclose to counsel

for the defendants, for use solely as permitted herein, the entirety of such seized ESI as the

Government believes may contain disclosure material (“the seized ESI disclosure material”). The


                                                   2
            Case
             Case1:20-cr-00182-VEC
                  1:20-cr-00182-VEC Document
                                     Document41-1
                                              42 Filed
                                                  Filed04/29/20
                                                        04/29/20 Page
                                                                  Page33ofof44



defendants, defense counsel, and personnel for whose conduct counsel is responsible, i.e.,

personnel employed by or retained by counsel, may review the seized ESI disclosure material to

identify items pertinent to the defense. They shall not further disseminate or disclose any portion

of the seized ESI disclosure material except as otherwise set forth under this Order.

       7. Except for disclosure material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all disclosure material,

including the seized ESI disclosure material, within 30 days of the expiration of the period for

direct appeal from any verdict in the above-captioned case; the period of direct appeal from any

order dismissing any of the charges in the above-captioned case; or the granting of any motion

made on behalf of the Government dismissing any charges in the above-captioned case, whichever

date is later. If disclosure material is provided to any prospective witnesses, counsel shall make

reasonable efforts to seek the return or destruction of such materials.

       8. The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed disclosure material or the Government’s

ESI production. All such persons shall be subject to the terms of this Order. Defense counsel shall

maintain a record of what information has been disclosed to which such persons.

       9. This Order places no restriction on a defendant’s use or disclosure of ESI that originally

belonged to the defendant.

                                    Retention of Jurisdiction
       10. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.
                                                 3
       Case
        Case1:20-cr-00182-VEC
             1:20-cr-00182-VEC Document
                                Document41-1
                                         42 Filed
                                             Filed04/29/20
                                                   04/29/20 Page
                                                             Page44ofof44




AGREED AND CONSENTED TO:

   GEOFFREY S. BERMAN
   United States Attorney


by: _____________________________             Date: _____________________
    Juliana N. Murray
    Assistant United States Attorney


   ___________________________                Date: _____________________
   David Ruhnke, Esq.
   Counsel for Jonathan Burgos


   ___________________________                Date: _____________________
   David Greenfield, Esq.
   Counsel for Tyrone Howard


   ___________________________                Date: _____________________
   James Neuman, Esq.
   Counsel for Bobby Ramos


   ___________________________                Date: _____________________
   Lorraine Gauli-Rufo, Esq.
   Counsel for Odalys Rojas


SO ORDERED:

Dated: New York, New York
        April __,
       _____  29 2020

                                       ______________________________________
                                       THE HONORABLE VALERIE E. CAPRONI
                                       UNITED STATES DISTRICT JUDGE



                                       4
